Docket No. 104095.


                             IN THE
                      SUPREME COURT
                                OF
                THE STATE OF ILLINOIS




THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
            PAMELA SLATER, Appellee.

                   Opinion filed March 20, 2008.



   JUSTICE FREEMAN delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Fitzgerald, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    Following a bench trial in the circuit court of Will County,
defendant, Pamela Slater, was convicted of one count of permitting
the sexual abuse of a child (720 ILCS 150/5.1 (West 2002)) and was
sentenced to four years’ incarceration. The appellate court reversed
defendant’s conviction and remanded the cause for a new trial. No.
3–04–0640 (unpublished order under Supreme Court Rule 23). We
granted the State’s petition for leave to appeal (210 Ill. 2d R. 315),
and, for the reasons that follow, we reverse the judgment of the
appellate court.
                           BACKGROUND
    Defendant was charged with predatory criminal sexual assault of
a child (720 ILCS 5/12–14.1(a)(1) (West 2002)) and with permitting
the sexual abuse of a child (720 ILCS 150/5.1 (West 2002)). The
State alleged that the child victim in this case was defendant’s 11-
year-old daughter, K.S. Among the several pretrial motions filed by
defendant was a motion to determine her fitness to stand trial. The
court-appointed psychologist, Dr. Randi Zoot, found defendant to be
“alert, oriented to person, place date and situation, and cooperative,”
and that she had a verbal IQ of 81, a performance IQ of 70, and a full-
scale IQ of 74. Although defendant’s “overall I.Q. places her in the
borderline range of intellectual functioning and her verbal abilities are
low average,” Dr. Zoot concluded that defendant did “not suffer from
a mental disorder that interferes with her ability to understand the
court proceedings, the role of the court participants or from
cooperating with her attorney in her defense.” The parties stipulated
that Dr. Zoot found defendant fit to stand trial.
    Defendant also moved to suppress oral and videotaped inculpatory
statements made by her on July 17, 2003, at the Will County Child
Advocacy Center (Center) and at the Criminal Investigations Office
at the Will County sheriff’s department (sheriff’s department).
Defendant alleged that the statement made at the Center occurred
while she was in custody and without her receiving warnings pursuant
to Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct.
1602 (1966). In addition, defendant alleged that the statements were
involuntary because she is intellectually limited and they were made
after she was threatened with the loss of her children. Defendant
further alleged that the subsequent statement given by her at the
sheriff’s department was a direct product of the unlawful statement
obtained at the Center, that the taint could not be removed, and,
therefore, that this statement was inadmissible as well. Defendant
therefore requested that the court suppress all inculpatory statements
made by her on July 17, 2003.
    At the ensuing suppression hearing, the evidence revealed that
authorities became aware that K.S. had possibly been subjected to
sexual abuse through a tip called into the DCFS hotline by defendant’s
friend. DCFS investigator Maurice Johnson followed up on this
allegation by speaking to the tipster, who stated that a man named

                                  -2-
Brian Deck was living with defendant’s family, and that he and K.S.
were engaged in a sexual relationship. Johnson performed a criminal
background check on defendant and her husband and found that they
had no criminal history; however, he did discover that at least three
other prior reports had been made to DCFS about the family, and
defendant’s children had been removed. Johnson then visited
defendant’s home, where he spoke to her, her husband and K.S.
Defendant and her husband were told by Johnson that Deck had to
leave the premises and could not return or have any contact with K.S.
until DCFS determined that it was safe for him to do so. Defendant
agreed and signed a written safety plan, which allowed K.S. to remain
in the home pending the outcome of the investigation.
     The testimony at the suppression hearing revealed that once a
report of abuse is received, it is standard procedure to arrange a
“victim sensitive interview” (VSI) of the minor at the Center. The
Center makes the arrangements for the interview, and before the
interview can take place, a parent must grant permission to speak with
the child. The VSI for K.S. took place on July 17, 2003, and
defendant and her daughter arrived at the Center at 1 p.m. They were
driven to that location by Deck, who planned to wait in the car until
he was called to pick them up at the completion of the interview.
According to protocol, defendant was interviewed by Mary Jane
Pluth, a Center social worker, to obtain permission to speak with K.S.
Defendant gave her consent and, in the course of doing so, denied that
any abuse had occurred. Pluth then separately interviewed K.S., who
also denied that any abuse had taken place.
     The State presented the testimony of Detective John Ruettiger, a
member of the Will County sheriff’s department, who stated that he
and his partner, Detective Richard Ackerson, were present at the
Center at the time defendant and her daughter arrived. The sheriff’s
department had received a report from DCFS alleging that K.S. was
the victim of sexual abuse, opened a criminal investigation file, and
assigned him and his partner to attend the VSI. Ruettiger stated that
at that time defendant “was not the focus of our investigation,” and
that it was not unusual that DCFS investigator Johnson and Will
County Assistant State’s Attorney Heidi Brink were also present at
the Center.


                                 -3-
     After Pluth spoke with defendant and K.S., Reuttiger stated that
he, Ackerson, Pluth, Johnson and Brink met to discuss the interviews,
and concluded that both defendant and K.S. were being untruthful.
Ruettiger decided that he and Ackerson would speak further with K.S,
and informed defendant that they were doing so because “we didn’t
believe that [K.S.] was being completely honest with us.” Ruettiger
stated that he spoke to defendant in a small meeting room at the
Center, which contained a desk and a few chairs. DCFS investigator
Johnson was already in the room with defendant when he and
Ackerson entered, and the detectives then left defendant in the room
with Johnson to speak with K.S.
     Ruettiger then questioned K.S., and she admitted that she and
Deck were having sexual intercourse. K.S. stated that Deck was a
family friend who was in his thirties and who had lived on and off at
her family’s home for several months. After K.S. made this admission,
Ruettiger and Ackerson returned to speak with defendant, who was
still in the interview room with Johnson. Ruettiger stated that the
purpose of this second interview with defendant was twofold: to
inform defendant of what K.S. had just told them and to find out if
defendant knew that K.S. and Deck were having sex in her home.
Ruettiger denied that the purpose of this discussion was to gain a
confession from defendant; rather, he stated that he intended to do
some “fact finding” with respect to the admission made by K.S.
     Ruettiger testified that this second interview with defendant lasted
between 10 and 15 minutes. Defendant was not given Miranda
warnings, and she was not handcuffed during their conversation. Both
Ruettiger and Ackerson were in plain clothes and had weapons that
were holstered. When Ruettiger asked defendant if she knew that her
daughter and Deck were having sex, defendant “began to break down
and cry,” and she started to talk. Defendant acknowledged that sexual
contact had occurred between Deck and her daughter, and Ruettiger
stated that at that moment the focus of the investigation changed: “[I]t
became very clear to us that she knew exactly what was going on with
her child and this adult male, and, at that point *** the investigation
began to broaden some.” During their questioning of defendant, the
door to the interview room was closed, but not locked. It was not
Ruettiger’s intent to close the door to keep defendant from leaving;
rather, it was for privacy due to the sensitive nature of the discussions.

                                   -4-
Ruettiger stated that he and defendant had no trouble understanding
each other during their interaction, and that defendant never told him
that she wished to leave.
      Ruettiger testified that he “stopped speaking to [defendant]”
when she began to tell them in detail what had been going on in her
home between K.S. and Deck. Ruetigger then stepped out of the
room and advised Assistant State’s Attorney Brink of what had
occurred. Brink told him to transport defendant to the sheriff’s
department to give her Miranda warnings and to take a formal
statement from her. Ruettiger testified that defendant was not taken
into custody at the Center.
    Ruettiger then asked defendant if “she would come with us to the
criminal investigation offices to talk about further what we had talked
about at the Advocacy Center,” and defendant agreed. Defendant
never asked if she had to go, and they did not tell her that she did not
have to accompany them. Ruettiger and Ackerson then escorted
defendant to the sheriff’s department, which was a five-minute walk
from the Center. During the walk, defendant was not handcuffed and
no weapons were drawn.
    Ruettiger stated that they arrived at the sheriff’s department at
approximately 4 to 4:15 p.m., and defendant was placed in an
interview room. Shortly thereafter he and Detective Ackerson went in
to speak with her; she was not handcuffed and their weapons were not
drawn. Prior to the start of questioning, Ruettiger read defendant her
Miranda rights from a preprinted form. At approximately 4:45 p.m.
defendant signed the form, indicating that she had received the rights,
understood them and waived them. Defendant never indicated to the
officers that she did not understand her rights, nor did she question
what was contained in the form. He and Ackerson then told defendant
that they wanted to speak to her in more detail about the relationship
between K.S. and Deck. Defendant made an oral inculpatory
statement, and Ruettiger asked if she would allow her confession to
be videotaped. Defendant agreed, and they began the videotaped
statement at approximately 5:30 p.m. Ruettiger testified that he did
not know that defendant and her husband were receiving services for
developmentally disabled persons until defendant mentioned it during
the taped interview.


                                  -5-
     The State also called Detective Richard Ackerson to testify at the
suppression hearing, and he largely corroborated the testimony of his
partner, Ruettiger. Ackerson additionally testified that at the time of
the second interview of defendant at the Center, the door to the room
they were in was open at first, but when defendant became upset,
began to cry, and became loud, they decided to shut the door so as
not to disturb others at the Center. In addition, Ackerson testified that
when they interviewed defendant at the sheriff’s department, the door
to the room was closed. Further, Ackerson testified that defendant
was informed that she was under arrest after that interview was
completed and the videotaped statement was concluded.
     The State then played the videotaped statement of defendant made
at the sheriff’s department, which corroborated the prior testimony of
Reuttiger and Ackerson. The recording began at 5:30 p.m. and
showed defendant sitting in a room at a table being primarily
questioned by Ruettiger, with Ackerson sitting off to the side.
Defendant stated that Deck had been dating her friend, and that
defendant and her husband let the couple live in their home. In
defendant’s words, Deck became “fascinated” with K.S., bought her
expensive gifts, and started to sleep in the same bed as K.S. Defendant
freely offered information to the officers, spoke in great detail about
her knowledge of the relationship between Deck and her daughter,
and related various specific incidents where they were “acting like
boyfriend and girlfriend.” She was only occasionally prompted by the
officers with questions; for the most part, defendant controlled the
conversation and the topics. At one point, defendant told the officers
that Deck “is a controlling person. He takes advantage of people that
are mentally handicapped and mentally ill like me and my husband, and
anybody else that is that way.” Defendant also volunteered that Deck
provided money to the family for their expenses, that he had planned
to celebrate K.S.’s twelfth birthday by taking K.S. and her 12-year-old
friend to a hotel, and that this incident drove her to now tell the truth
because she no longer wanted Deck with her daughter and she hoped
to prevent him from victimizing other young girls, such as K.S.’s
friend. Defendant acknowledged that when Ruettiger and Ackerson
first brought her to the sheriff’s department, they gave her Miranda
rights and she understood those rights. Ruettiger then showed
defendant a form and she stated that she signed the form and waived

                                  -6-
her rights. The recorded statement concluded at 5:54 p.m. The State
then rested its case.
    Defendant called Maurice Johnson to testify on her behalf. He
stated that it is common practice after a VSI to meet with the minor’s
parents and inform them of the likely next steps, and that this was his
purpose of speaking with defendant: “I told [defendant] that based
upon what I observed in the interview she was not being truthful. I
indicated to her that the investigation would continue and that there
was a possibility that the children were at risk of being removed from
her care.” Johnson testified that if he continued to believe that
defendant was not telling the truth about the situation between K.S.
and Deck, he had the power to remove K.S. from the home if he
thought it was in the best interests of the child. At one point, Johnson
stated he was alone in the room with defendant, and after he told her
that she needed to “think about her daughter and she need[ed] to
protect her,” defendant “tells me that she will tell the truth, and she
goes on to relate that *** she believed there was a sexual relationship
between [Deck] and [K.S.] based upon what she had observed.” After
defendant made this admission, Johnson left the room and asked the
detectives to come back in. Defendant then again admitted her
knowledge of the sexual relationship between Deck and K.S. Johnson
could not recall if the door to the interview room was open or closed
during this session.
    At this point, Johnson’s timeline of the interviews differs from that
provided by Detectives Ruettiger and Ackerson. Johnson stated that
this discussion with defendant occurred prior to the second VSI of
K.S., whereas the detectives stated that it took place after K.S.’s
second VSI. According to Johnson, during her second VSI K.S.
admitted that she had a sexual relationship with Deck, and thereafter
defendant was interviewed for a third time “to see if she would give
clarification” to what K.S. had revealed. Again, this testimony differs
from that of the detectives, who stated that there were two interviews
of defendant at the Center, and not three. Johnson could not recall if
defendant said anything at that time about being intellectually
challenged or developmentally disabled. Johnson testified that he
believed that defendant was arrested at the Center, but also stated that
he could not recall if the detectives ever told defendant she was under
arrest while there. Johnson stated that he then took K.S. into

                                  -7-
protective custody, and that DCFS subsequently placed defendant’s
other children into protective custody as well.
    At the close of the suppression hearing, the trial court ruled as
follows. The court found that there were three separate interrogations
of defendant, with the initial questioning occurring when she first
arrived at the Center and was interviewed by Pluth. The court
determined that no Miranda warnings were required for this session.
The court then found that the second interrogation also occurred at
the Center, when defendant was questioned by the detectives and
Johnson. The court held that defendant should have been given
Miranda warnings and suppressed the inculpatory statements made by
defendant during that session. The trial court found that the third
interrogation occurred at the sheriff’s department. The court held that
defendant was properly Mirandized, that her statement was
voluntarily made, and that there were sufficient intervening
circumstances to eliminate the taint from the invalid questioning at the
Center. The trial court therefore found that defendant’s statement at
the sheriff’s department was admissible.
    At defendant’s bench trial, K.S. testified that the sexual abuse
occurred as set forth during the earlier suppression hearing. Johnson
and Ruettiger also testified at trial, and their testimony largely
mirrored that which they previously gave during the suppression
hearing. The parties also stipulated as to what the testimony of
Ackerson would be at trial, based upon his prior testimony at the
earlier suppression hearing. Finally, the videotaped statement made by
defendant on July 17, 2003 at the sheriff’s department was also
admitted into evidence.
    The trial court found defendant guilty of the offense of permitting
the sexual abuse of a child (720 ILCS 150/5.1 (West 2002)).
Defendant was acquitted, however, of the charge of predatory
criminal sexual assault (720 ILCS 5/12–14.1(a)(1) (West 2002)).
Thereafter, defendant filed a motion for a new trial, alleging, inter
alia, that the trial court erred in denying defendant’s motion to
suppress her inculpatory statements of July 17, 2003. The court
denied defendant’s motion, and sentenced defendant to four years’
incarceration.
    In an unpublished order under Rule 23, the appellate court
reversed defendant’s conviction and remanded this cause for a new

                                  -8-
trial. The appellate court determined that defendant was in “custody”
at the time that she made her inculpatory statement at the Center and
that she should have been given Miranda warnings at that time. In
addition, the court found that this statement was also involuntary, as
defendant’s will was overborne by investigators who knew of her
developmental disability and coerced her to confess. The appellate
court further held that because there were insufficient intervening
circumstances to remove the taint of defendant’s first confession at the
Center from her subsequent statements at the sheriff’s department, the
latter inculpatory statement should not have been admitted at trial.
No. 3–04–0640 (unpublished order under Supreme Court Rule 23).
     Additional facts, as necessary, will be considered in connection
with the issues presented.

                              ANALYSIS
    The State contends that the appellate court erred in reversing
defendant’s conviction and remanding this cause for a new trial
wherein the inculpatory statements made by defendant are to be
suppressed. According to the State, the appellate court incorrectly
held that defendant’s second confession at the sheriff’s department
should not have been admitted at trial because it was tainted by her
earlier inculpatory statement at the Center. Defendant argues that this
court should affirm the judgment of the appellate court, in that it
correctly held that the inculpatory statement given by defendant at the
Center was invalid in that it violated Miranda and was involuntary,
and it tainted defendant’s subsequent confession at the sheriff’s
department. We disagree with defendant.
    In determining whether a trial court has properly ruled on a
motion to suppress, findings of fact and credibility determinations
made by the trial court are accorded great deference and will be
reversed only if they are against the manifest weight of the evidence.
In re Christopher K., 217 Ill. 2d 348, 373 (2005); People v. Braggs,
209 Ill. 2d 492, 505 (2003). We review de novo, however, the
ultimate question posed by the legal challenge to the trial court’s
ruling on a suppression motion. People v. Nicholas, 218 Ill. 2d 104,
116 (2005). Further, it is proper for us to consider the testimony
adduced at trial, as well as at the suppression hearing. People v.


                                  -9-
Melock, 149 Ill. 2d 423, 433 (1992). Where a defendant challenges
the admissibility of a confession through a motion to suppress, the
State bears the burden of proving the confession was voluntary by a
preponderance of the evidence. 725 ILCS 5/114–11(d) (West 2002);
Braggs, 209 Ill. 2d at 505.
     In Miranda v. Arizona, 384 U.S. 436, 16 L. Ed. 2d 694, 86 S. Ct.
1602 (1966), the United States Supreme Court held that, prior to the
start of an interrogation, a person being questioned by law
enforcement officers must first “be warned that he has a right to
remain silent, that any statement he does make may be used as
evidence against him, and that he has a right to the presence of an
attorney, either retained or appointed,” as long as that person has been
“taken into custody or otherwise deprived of his freedom of action in
any significant way.” Miranda, 384 U.S. at 444, 16 L. Ed. 2d at 706-
07, 86 S. Ct. at 1612; see also Melock, 149 Ill. 2d at 439. The finding
of custody is essential, as the preinterrogation warnings required by
Miranda are intended to assure that any inculpatory statement made
by a defendant is not simply the product of “ ‘the compulsion inherent
in custodial surroundings.’ ” Yarborough v. Alvarado, 541 U.S. 652,
661, 158 L. Ed. 2d 938, 949, 124 S. Ct. 2140, 2147 (1994), quoting
Miranda, 384 U.S. at 458, 16 L. Ed. 2d at 714, 86 S. Ct. at 1619.
     The determination of whether a defendant is “in custody,” and,
therefore, whether the warnings set forth in Miranda are required,
involves “ ‘[t]wo discrete inquiries ***: first, what were the
circumstances surrounding the interrogation; and second, given those
circumstances, would a reasonable person have felt he or she was not
at liberty to terminate the interrogation and leave.’ ” Braggs, 209 Ill.
2d at 505-06, quoting Thompson v. Keohane, 516 U.S. 99, 112, 133
L. Ed. 2d 383, 394, 116 S. Ct. 457, 465 (1995). When examining the
circumstances of interrogation, this court has found a number of
factors to be relevant in determining whether a statement was made
in a custodial setting, including: (1) the location, time, length, mood,
and mode of the questioning; (2) the number of police officers present
during the interrogation; (3) the presence or absence of family and
friends of the individual; (4) any indicia of a formal arrest procedure,
such as the show of weapons or force, physical restraint, booking or
fingerprinting; (5) the manner by which the individual arrived at the
place of questioning; and (6) the age, intelligence, and mental makeup

                                 -10-
of the accused. See, e.g., Braggs, 209 Ill. 2d at 506; Melock, 149 Ill.
2d at 440. After examining and weighing these various factors, we
then must make an objective determination as to whether, under the
facts presented, “a reasonable person, innocent of any crime” would
have believed that he or she could terminate the encounter and was
free to leave. Braggs, 209 Ill. 2d at 506; People v. Fair, 159 Ill. 2d
51, 66-67 (1994).
    As a preliminary matter, we note that the trial court found that
defendant was questioned on three occasions on July 17, 2003: she
was questioned twice at the Center–when she initially arrived at that
location and was interviewed by Pluth, and thereafter when she was
questioned by Reuttiger, Ackerson and Johnson after K.S. admitted
that she had engaged in sex with Deck–and later that afternoon at the
sheriff’s department. As stated, findings of fact made by a trial court
on a suppression motion are accorded deference because that court is
in the best position to observe the conduct and demeanor of the
parties and witnesses, to assess their credibility, and to give the
appropriate weight to the evidence. People v. Sorenson, 196 Ill. 2d
425, 431 (2001). Based upon our review of the record, we hold that
the trial court’s finding that defendant was questioned in two separate
sessions at the Center and thereafter at the sheriff’s department is not
against the manifest weight of the evidence.
    Having found that defendant was subject to three questioning
sessions on July 17, 2003, the trial court then framed its analysis and
holdings as follows:
              “The initial questioning of [defendant] occurs when she
         brings her daughter in for, basically, a VSI *** [a]nd
         [defendant] is questioned in a very, I guess not an abnormal
         fashion where a parent brings in a child, that there is
         information that that child is potentially a victim of abuse. ***
         [At that time defendant] at least is suspected of enabling some
         type of abuse. But I think that at that initial stage, that
         questioning is not at all the type that needs Miranda to apply.
              However, then there is a subsequent, a second, interview
         at the Advocacy Center where it’s pretty clear that [defendant]
         is considered a suspect. She has been–the information she is
         providing has already been investigated and somewhat
         invalidated. And the second time she is questioned at the

                                  -11-
          Advocacy Center, it’s clear to me that she is a suspect in this
          action. And it’s also pretty clear to me that she at that point
          should have been Mirandized before the questioning
          proceeded.
              So, I think that, clearly, the second interview at the
          Advocacy Center, the defendant is the focus. I suppose at that
          point you could argue that she could have walked out. She
          could have been free to leave. But I do think that it would
          have been much more obvious to her had they followed
          [Miranda] and given her her Miranda rights so she would have
          been aware of the consequences of her admissions.
              So with regard to that second interview, I believe Miranda
          should have been given. I have to follow the Supreme Court’s
          decisions and suppress those statements that are made.
              Now, we get down to, really, what I call the third
          interaction where [defendant] has been taken to [the sheriff’s
          department]. She is Mirandized, and she gives further
          incriminating statements. *** I think at that point the officers
          have taken all the steps necessary to protect her rights.
                                    ***
              The in custody, the true in custody investigation [at the
          sheriff’s department] creates some additional issues. There,
          clearly, Miranda was given. And I suppose there is a question
          of whether there was a sufficient intervening of circumstances
          that would validate the supplemental questioning and the
          videotaped statement that was given. Clearly, at this point
          [defendant] is cooperating, is giving what appears to be a free
          and voluntary statement.
              I know there is [sic] issues regarding her mental state, her
          I.Q., her ability to fully understand, but I am not convinced
          that the statements made to the officers at the [sheriff’s
          department] was [sic] involuntary. *** I am going to allow
          the questioning within the [sheriff’s department], and I am
          going to bar the prior questioning of [defendant].”
     It is readily apparent from a review of the trial court’s ruling that
it failed to specifically resolve the threshold legal issue of whether
defendant was “in custody” during either of the questioning sessions

                                  -12-
at the Center. Despite not having answered the critical question which
determines whether Miranda warnings must be given under a certain
set of facts, the trial court nevertheless concluded that Miranda
warnings were unnecessary for the first questioning session at the
Center, but were necessary for the second interrogation. In both
instances, the trial court misdirected its analysis and pegged its
Miranda holdings upon what it perceived were the varying levels of
suspicion the officers harbored with respect to defendant’s guilt. The
United States Supreme Court has made it clear that “a police officer’s
subjective view that the individual under questioning is a suspect, if
undisclosed, does not bear upon the question whether the individual
is in custody for purposes of Miranda.” Stansbury v. California, 511
U.S. 318, 324, 128 L. Ed. 2d 293, 299, 114 S. Ct. 1526, 1529-30
(1994). In Stansbury, the Court reasoned that as long as the officer’s
beliefs with respect to an individual’s guilt are not revealed to that
person, it does “not affect the objective circumstances of an
interrogation or interview, and thus cannot affect the Miranda
custody inquiry.” Stansbury, 511 U.S. at 324, 128 L. Ed. 2d at 300,
114 S. Ct. at 1530. If, however, an officer’s beliefs of a person’s guilt
“are conveyed, by word or deed, to the individual being questioned,”
such beliefs “may bear upon the custody issue.” Stansbury, 511 U.S.
at 325, 128 L. Ed. 2d at 300, 114 S. Ct. at 1530. In turn, such
disclosed beliefs “are relevant only to the extent they would affect
how a reasonable person in the position of the individual being
questioned would gauge the breadth of his or her ‘ “freedom of
action.” ’ ” Stansbury, 511 U.S. at 325, 128 L. Ed. 2d at 300, 114 S.
Ct. at 1530; see also Braggs, 209 Ill. 2d at 506-07. We note, however,
that even under such circumstances, this would be “one among many
factors that bear upon the assessment whether that individual was in
custody,” and not the sole determinant of that issue. Stansbury, 511
U.S. at 325, 128 L. Ed. 2d at 300, 114 S. Ct. at 1530.
     There is no evidence before us that any suspicions that the
investigators may have had with respect to defendant’s potential
culpability were ever communicated to her, and, in fact, defendant
makes no such argument. Further, the trial court made no factual
finding that the officers conveyed in any manner a belief to defendant
that she was guilty or how this knowledge would affect a reasonable
person in defendant’s position with respect to her perception that she

                                  -13-
was free to leave. Accordingly, the trial court erred by basing its ruling
that Miranda warnings were required prior to defendant’s second
statement at the Center solely upon what it believed to be the officers’
focus upon defendant as a suspect. Because the trial court failed to
employ the proper analytical framework and to consider the factors
relevant to assessing whether defendant was subject to custodial
interrogation, we address this issue in the first instance and examine
the relevant factors.
    As stated, one factor considered in making a custody
determination is the manner by which the individual arrived at the
place of questioning. It is undisputed that defendant made her own
way to the Center, as she was driven there by Deck, who was also
waiting to pick her and K.S. up and take them home after the VSI.
Defendant’s voluntary arrival at the Center by means of her own
transportation is distinguishable from a situation in which a defendant
is transported to and from the place of interrogation by law
enforcement officers and has no other means of egress from that
location. Cf. Braggs, 209 Ill. 2d at 511-14 (defendant found “in
custody” for Miranda purposes where officers transported her to and
from multiple interrogations).
    We also look to the location, time, length, mood, and mode of the
questioning, as well as the number of police officers present. We first
examine the initial questioning session at the Center. The testimony
was uncontroverted that it was standard procedure for a parent to be
interviewed by someone from the Center prior to a VSI of the child in
order to gain permission for the child’s interview, and that this was the
purpose of Pluth’s discussion with defendant. The evidence showed
that this was a very short encounter of a few minutes duration, that
the discussion was only between defendant and Pluth, and that
defendant granted Pluth permission to interview K.S. and, in the
course of doing so, denied that any abuse had taken place. No police
officers were present during this initial questioning session.
    Analyzing these same specific factors in terms of the second
interview of defendant at the Center, we note that it took place in an
interview room which contained a table and chairs. The testimony was
uncontroverted that this session lasted for the short duration of only
between 10 to 15 minutes. Cf. People v. Townes, 91 Ill. 2d 32, 36
(1982) (factors supporting defendant was in custody included his

                                  -14-
interrogation over a 12-hour period). Although the testimony was not
entirely clear as to whether and when the door of the room was
opened or closed, it appears that it was closed at the time that
defendant began to cry and become upset and loud as a means to
ensure not only the privacy of the sensitive discussions but also that
others at the Center were not disturbed. There was no indication that
the door was ever locked.
    The evidence was also uncontroverted that this session with
defendant was intended to both apprise her of the fact that her 11-
year-old daughter had just admitted she was having sex with Deck in
defendant’s home, and also, in the words of Reuttiger, to help the
investigators do some “fact finding” with respect to K.S.’s admission
so that they could ensure her safety. In addition, it is undisputed that
Johnson informed defendant that, because he could not believe her
denials that K.S. had not been abused, he could remove K.S. from
defendant’s care if he thought there was a danger to the minor and if
that was in the best interests of the child. There is nothing in the
record to indicate that defendant was ever threatened that her children
would be removed from her care as a result of her failure to confess;
defendant was simply apprised of the next steps that would be taken
to ensure her child’s safety. Further, the record is devoid of anything
to indicate that the investigators harassed defendant or raised their
voices. It is also undisputed that when defendant began to reveal her
knowledge of the relationship between K.S. and Deck, the questioning
immediately ceased. It is likewise uncontroverted that during this
short session, defendant was interviewed alternately by Johnson alone,
and at some point the two detectives also joined him; however, all
three men were not in the room with defendant during the duration of
the questioning.
    Although defendant points to the fact that a number of
investigators and law enforcement personnel were at the Center for
K.S.’s VSI, there is no evidence that they converged on defendant as
a group. To the contrary, the record reflects that defendant interacted
with different individuals at different times for different purposes, with
the exception of Assistant State’s Attorney Brink, who appears to
have had no personal contact with defendant while she was at the
Center. We also find it significant that defendant was interacting with
these individuals at the Center and not at a police station, which

                                  -15-
would likely present a more foreboding, intimidating and adversarial
environment.
    We also note that there were no indicia of formal arrest
procedures during defendant’s questioning at the Center. The record
is devoid of any use of a show of force or weapons, physical restraint,
booking, or fingerprinting. Cf. People v. Brown, 136 Ill. 2d 116, 127-
28 (1990) (factors supporting defendant was in custody included that
police officers searched and handcuffed defendant, took him to the
police station, and filled out an arrest card). Throughout the time
defendant was at the Center, the detectives were in plain clothes and
not uniformed, although they did carry holstered weapons. We also
note that although defendant was not advised that she was free to
leave, she also at no time requested to leave.
    In making a custody determination for purposes of Miranda, we
also look to the age, intelligence, and mental makeup of the accused.
The record reflects that defendant is a middle-aged adult who took
special education classes and graduated from high school, and who
can read well enough to enjoy a novel. Defendant has no criminal
history and no acknowledged contact with the criminal justice system,
although the evidence reveals that she has dealt with DCFS in the
past. Defendant underwent a fitness evaluation prior to trial, and
although Dr. Zoot concluded that defendant’s full-range IQ of 74
places her in the “borderline range of intellectual functioning,” it was
uncontradicted and stipulated that defendant was fit to stand trial
because she possessed the ability to understand court proceedings and
legal concepts. Cf. Braggs, 209 Ill. 2d at 511-13 (factors supporting
defendant’s interrogation was custodial included fact that she had an
IQ of 54, could not readily understand her circumstances, and had
been found unfit to stand trial). Although there was testimony that
defendant and her husband were receiving services through an agency
for the developmentally disabled, it is unclear whether those services
were primarily directed towards defendant, or whether she was a
recipient of such services as a result of her marriage to her husband.1
Further, the testimony is undisputed that defendant did not have


   1
     Johnson testified that upon visiting defendant’s home, he could visibly
see that her husband had “very low” intellectual capabilities.

                                   -16-
difficulty in communicating with anyone at the Center, and that there
was no outward indication whatsoever that she is developmentally
disabled. We also note that during the videotaped confession taken
from defendant later in the day at the sheriff’s department, defendant
speaks very fluently with the officers, engages them in conversation,
and has no apparent communication difficulties. Cf. Braggs, 209 Ill.
2d at 511-13 (factors supporting that the mentally retarded defendant
was in custody included fact that police communicated with her
through her guardian/sister, as defendant was unable to communicate
directly with officers).
     Our review of the above factors leads to the conclusion that, based
upon the circumstances presented, a reasonable innocent person in
defendant’s position would have felt free to terminate her encounter
and leave the Center if she so desired. With respect to the first
questioning session between Pluth and defendant, there is nothing in
the record to indicate that this was anything other than a routine
discussion between a member of the Center and a parent who was
requested to give her permission to allow her child to take part in a
VSI based upon information that the child was potentially a victim of
abuse. Accordingly, there is no indication that defendant was in
custody at the time this interaction took place.
     With respect to the second questioning session defendant
underwent at the Center, during which she gave an inculpatory
statement, we note that the trial court, while not specifically ruling on
whether defendant was in custody during this questioning, did state
that “you could argue that she could have walked out. She could have
been free to leave.” We also observe that in its ruling the trial court
contrasted the circumstances of the questioning at the Center with the
subsequent questioning of defendant at the sheriff’s department and
characterized the latter interrogation as the “in custody, the true in
custody investigation.” These comments strongly suggest that the trial
court was not convinced that defendant was subject to a custodial
interrogation at the Center.
     The appellate court, however, arrived at a contrary conclusion,
holding that defendant was in custody during her second interrogation
at the Center, and therefore Miranda warnings were required. We
observe that the entire extent of the analysis of the appellate court
with respect to the question of whether defendant was in custody is

                                  -17-
comprised of two sentences. The appellate court neither discussed the
factors pertinent in making a determination as to whether a defendant
is subject to a custodial interrogation nor employed the appropriate
analytical framework in arriving at its decision.
     Based upon our review of the record, we reject the conclusion of
the appellate court and hold that with respect to the second
questioning session at the Center, a reasonable innocent person, faced
with the circumstances in which defendant found herself, would have
felt at liberty to terminate the questioning and leave. In sum, we hold
that the circumstances surrounding the second questioning session at
the Center were noncustodial, as no innocent person would have
believed that her freedom was restrained. Since defendant was not in
custody, Miranda warnings were not necessary.
     Having determined that the inculpatory statement made by
defendant during the second questioning session at the Center did not
violate Miranda, we address defendant’s argument that
notwithstanding the lack of Miranda warnings, her statement was
nevertheless invalid, as it was involuntary. We note that defendant’s
argument echoes the appellate court’s concerns about the
voluntariness of this statement. We also observe that because the trial
court suppressed this inculpatory statement based upon its belief that
defendant was not properly Mirandized, it was unnecessary for that
court to engage in an analysis of whether defendant’s statement was
also voluntary.
     Even where Miranda warnings are not required, the fifth
amendment still demands that a defendant’s confession be voluntary.
Beckwith v. United States, 425 U.S. 341, 347-48, 48 L. Ed. 2d 1, 8,
96 S. Ct. 1612, 1617 (1976); Melock, 149 Ill. 2d at 452. The test for
voluntariness is “whether the defendant made the statement freely,
voluntarily, and without compulsion or inducement of any sort, or
whether the defendant’s will was overcome at the time he or she
confessed.” People v. Gilliam, 172 Ill. 2d 484, 500 (1996). In making
this determination, we consider the totality of the circumstances
surrounding the statement, including: (1) the defendant’s age,
intelligence, education, experience, and physical condition at the time
of the detention and interrogation; (2) the duration of the
interrogation; (3) the presence of Miranda warnings; (4) the presence
of any physical or mental abuse; and (5) the legality and duration of

                                 -18-
the detention. See, e.g., People v. Willis, 215 Ill. 2d 517, 536 (2005);
Gilliam, 172 Ill. 2d at 500-01. The State bears the burden of proving,
by a preponderance of the evidence, that the confession was
voluntary. 725 ILCS 5/114–11(d) (West 2002); In re G.O., 191 Ill. 2d
37, 49 (2000).
    We first consider defendant’s age, intelligence, background,
experience, mental capacity, education, and physical condition at the
time of questioning. As discussed earlier in this opinion, the evidence
is uncontroverted that defendant’s intellectual limitations were not
outwardly apparent to the detectives and did not interfere with her
ability to communicate with them. This is confirmed by our own
review of defendant’s subsequent videotaped statement, wherein she
speaks fluently with the officers in a conversational manner,
engages–and often leads–the officers in conversation, freely offers
details, and is very open and cooperative. There are no outward
indications from our viewing of this recorded statement that defendant
has a disability. Cf. Braggs, 209 Ill. 2d at 516 (factors supporting that
defendant’s confession was involuntary included her inability to
communicate with police, and the officer’s awareness of her severe
disability). Although defendant’s IQ was characterized as “borderline”
by Dr. Zoot, it is uncontroverted and stipulated that defendant was fit
to stand trial. Cf Braggs, 209 Ill. 2d at 517 (defendant’s unfitness to
stand trial due to mental retardation a factor in finding confession
involuntary). Our conclusion is further supported by the trial court’s
finding that defendant’s intellectual limitations did not render her
subsequent confession at the sheriff’s department involuntary, which
suggests that the trial court implicitly found that defendant’s disability
was not so severe as to render her incapable of making a voluntary
confession.
    In examining the legality and duration of the detention and
questioning, as we noted above, it is uncontroverted that defendant
arrived at the Center of her own free will and not by police transport.
Further, it is undisputed that the questioning session during which
defendant gave her inculpatory statement was of short duration–15
minutes or less–and that it was aimed primarily at apprising defendant
in her role as a parent of K.S.’s statement that she had been abused
and in assuring the safety of the minor. During this short session,
defendant was alternatively questioned by Johnson alone and, for

                                  -19-
some period, Reuttiger and Ackerson also were in the room.
However, all three were not in the room for the entire questioning
session. Again, we also note that this questioning occurred in an
interview room at the Center and not in a police station.
     We also find that defendant was not the subject of any physical or
mental abuse by her questioners, including the existence of threats or
promises. The evidence is uncontroverted that defendant was told that
her statements that K.S. had not suffered abuse were not believed, and
that it was possible that K.S. would be removed from defendant’s care
if it was in the best interests of the minor to ensure her safety.
However, the record is devoid of any threat that defendant’s children
would be removed because she failed to confess. In addition, the fact
that defendant first denied the abuse and then changed her statement
indicated that she understood the situation and wished to avoid the
consequences of her permitting her daughter to be further abused by
Deck. In fact, during her subsequent videotaped statement, defendant
candidly admitted that she was telling the truth about what happened
between K.S. and Deck because she not only wanted to keep her
daughter away from him, but also wanted to prevent him from
victimizing other young girls, such as her daughter’s friend. Finally,
we note that although defendant was not told that she could leave the
Center, she never indicated a desire to terminate the questioning and
leave the premises.
     We have examined the particular circumstances surrounding
defendant’s questioning, as well as her relevant personal
characteristics, and conclude that she was not induced to make an
involuntary inculpatory statement. We hold that the inculpatory
statement made by defendant during the second questioning session
at the Center was voluntary and not the product of police coercion.
Accordingly, the appellate court erred in holding that the inculpatory
statement made by defendant at the Center was involuntary and
therefore inadmissible.
     Because we hold that the inculpatory statement made by defendant
during the second questioning session at the Center did not violate
Miranda and was made knowingly and voluntarily, it was properly
admissible at trial. Therefore, the second inculpatory statement made
by defendant thereafter at the sheriff’s department could not be tainted
by the properly obtained first statement. The validity of the confession

                                 -20-
made by defendant at the sheriff’s department has not been questioned
absent its relationship to the earlier inculpatory statement provided by
defendant at the Center. Because we hold that the first confession at
the Center was valid, the appellate court erred by holding that the
second confession at the sheriff’s department was tainted.

                           CONCLUSION
     For the foregoing reasons, the judgment of the appellate court is
reversed, and the judgment of the circuit court of Will County is
affirmed.

                                  Appellate court judgment reversed;
                                    circuit court judgment affirmed.




                                 -21-